DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 9/13/2021, cancelled claims 1-20 and new claims 21-40 are acknowledged. Claims 21-40 are currently pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US Patent No. 6,009,877), further in view of Schaer (US Publication No. 2004/0082859 A1).

	Regarding claim 21, Edwards discloses an apparatus for renal neuromodulation of a human patient, the apparatus comprising: 
a catheter (18); 
at least one neuromodulation element (22, 88) carried by a distal portion of the catheter (see col. 8, lines 22-46); and 
an expandable positioning element (20, 50) carried by the distal portion of the catheter (see Figures 2-5), wherein the expandable positioning element is configured to receive a cooling fluid (70) configured to remove heat from within the expandable positioning element (see col. 12, line 66-col. 13, line 48), 
wherein the expandable positioning element is transformable from a low profile delivery configuration to an expanded configuration (see Figure 2 and col. 5, lines 64-67).
It is noted Edwards does not specifically teach wherein, in the expanded configuration, the at least one neuromodulation element is spaced radially inward from an outer diameter of the expandable positioning element. However, Schaer teaches wherein, in the expanded configuration, the at least one neuromodulation element (34) is spaced radially inward from an outer diameter of the expandable positioning element (46) (see Figures 5-6 and [0023] and [0112]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards to include wherein, in the expanded configuration, the at least one neuromodulation element is spaced radially inward from an outer diameter of the expandable positioning element, as disclosed in Schaer, so as to locate the transducer at a predetermined position relative to the target site (see Schaer: [0023]).
Regarding claim 22, Edwards teaches the expandable positioning element comprises a balloon (see col. 7, lines 18-25).
Regarding claim 23, Edwards teaches the at least one neuromodulation element comprises at least one electrode (see col. 8, lines 22-46).
Regarding claim 24, Edwards teaches the at least one neuromodulation element comprises an ultrasound transducer (see col. 8, lines 22-46). Schaer also teaches the at least one neuromodulation element comprises an ultrasound transducer, and wherein the expandable positioning element is positioned around the ultrasound transducer (see Figures 5-6 and [0023] and [0112]).
Regarding claim 25, Edwards teaches the at least one neuromodulation element comprises a microwave transducer (see col. 8, lines 22-46).
Regarding claim 26, Edwards teaches the apparatus is configured to circulate the cooling fluid within the expandable positioning element (see col. 12, line 66-col. 13, line 48). Schaer also teaches the apparatus is configured to circulate the cooling fluid within the expandable positioning element (see [0112], [0130], and [0160]).
Regarding claim 27, Edwards teaches the apparatus is configured to exchange the cooling fluid within the expandable positioning element (see col. 12, line 66-col. 13, line 48). Schaer also teaches the apparatus is configured to exchange the cooling fluid within the expandable positioning element (see [0112], [0130], and [0160]).
Regarding claim 28, Edwards teaches a pump configured to pump the cooling fluid to the expandable positioning element (see col. 12, line 66-col. 13, line 48). Schaer also teaches a pump (80) configured to pump the cooling fluid to the expandable positioning element (see [0111]-[0112] and [0125]).
Regarding claim 29, Schaer teaches the expandable positioning element is configured to center the at least one neuromodulation element relative to an outer diameter of the expandable positioning element (see Figures 5-6 and [0023]).
Regarding claim 30, Schaer teaches the expandable positioning element is configured to be expanded in response to the cooling fluid being introduced to an interior of the expandable positioning element (see [0112], [0130], and [0160]).

Claims 31-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards and Schaer, further in view of Levin et al. (US Publication No. 2003/0216792 A1).

Regarding claim 31, it is noted neither Edwards nor Schaer specifically teach the distal portion of the catheter, the expandable positioning element, and the at least one neuromodulation element are configured to be positioned in a renal vessel of a patient. However, Levin et al. teaches the distal portion of the catheter, the expandable positioning element, and the at least one neuromodulation element are configured to be positioned in a renal vessel of a patient (see Figure 3 and [0054] and [0092]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Edwards to include the distal portion of the catheter, the expandable positioning element, and the at least one neuromodulation element are configured to be positioned in a renal vessel of a patient, as disclosed in Levin et al., so as to treat heart failure, hypertension and renal failure by stimulating the renal nerve (see Levin et al.: Abstract).
Regarding claim 32, Levin et al. teaches the at least one neuromodulation element is configured to deliver neuromodulation therapy to a renal nerve of the patient (see Figure 3 and [0054] and [0092]).
Regarding claim 33, Edwards discloses a method comprising: 
positioning a distal portion of a catheter (18) in a patient, wherein the distal portion of the catheter carries at least one neuromodulation element (22, 88) and an expandable positioning element (20, 50) (see Figures 2-5 and col. 8, lines 22-46 and col. 12, line 66-col. 13, line 48); 
expanding the expandable positioning element from a low profile delivery configuration to an expanded configuration in which the expandable positioning element contacts a wall of the patient (see Figure 2 and col. 5, lines 64-67), and
introducing a cooling fluid (70) configured to remove heat from the expandable positioning element to an interior of the expandable positioning element (see col. 12, line 66-col. 13, line 48).
It is noted Edwards does not specifically teach positioning the catheter in a renal vessel of the patient, or wherein, in the expanded configuration, the at least one neuromodulation element is spaced radially inward from an outer diameter of the expandable positioning element, or neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element. However, Levin et al. teaches positioning the catheter in a renal vessel of the patient and neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element (see Figure 3 and [0054] and [0092]). Schaer teaches wherein, in the expanded configuration, the at least one neuromodulation element (34) is spaced radially inward from an outer diameter of the expandable positioning element (46) (see Figures 5-6 and [0023] and [0112]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Edwards to include positioning the catheter in a renal vessel of the patient and neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element, as disclosed in Levin et al., so as to treat heart failure, hypertension and renal failure by stimulating the renal nerve (see Levin et al.: Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Edwards to include wherein, in the expanded configuration, the at least one neuromodulation element is spaced radially inward from an outer diameter of the expandable positioning element, as disclosed in Schaer, so as to locate the transducer at a predetermined position relative to the target site (see Schaer: [0023]).
Regarding claim 34, Edwards teaches the expandable positioning element comprises a balloon (see col. 7, lines 18-25). Schaer teaches the expandable positioning element comprises a balloon, and wherein expanding the expandable positioning element from the low profile delivery configuration to the expanded configuration comprises introducing the cooling fluid configured into the interior of the balloon (see [0112], [0130], and [0160]).
Regarding claim 35, Edwards teaches the at least one neuromodulation element comprises at least one electrode (see col. 8, lines 22-46). Levin et al. teaches the at least one neuromodulation element comprises at least one electrode, and wherein neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element comprises delivering energy to the neural fibers adjacent the renal vessel via the electrode (see [0054] and [0092]).
Regarding claim 36, Edwards in combination with Schaer and Levin et al. teaches the at least one neuromodulation element comprises an ultrasound transducer (see Edwards: col. 8, lines 22-46 and Schaer: [0023] and [0112]), and wherein neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element comprises delivering ultrasonic energy to the neural fibers adjacent the renal vessel via the ultrasound transducer (see Levin et al.: [0054] and [0092]).
Regarding claim 37, Schaer teaches the expandable positioning element is positioned around the ultrasound transducer (see Figures 5-6 and [0023] and [0112]).
Regarding claim 38, Edwards in combination with Schaer and Levin et al. teaches the at least one neuromodulation element comprises a microwave transducer (see Edwards: col. 8, lines 22-46 and Schaer: [0166]), and wherein neuromodulating renal neural fibers adjacent the renal vessel via the at least one neuromodulation element comprises delivering microwave energy to the neural fibers adjacent the renal vessel via the microwave transducer (see Levin et al.: [0054] and [0092]).
Regarding claim 39, Edwards teaches introducing the cooling fluid into the interior of the expandable positioning element comprises circulating the cooling fluid within the expandable positioning element (see col. 12, line 66-col. 13, line 48). Schaer also teaches introducing the cooling fluid into the interior of the expandable positioning element comprises circulating the cooling fluid within the expandable positioning element (see [0112], [0130], and [0160]).
Regarding claim 40, Edwards teaches introducing the cooling fluid into the interior of the expandable positioning element comprises pumping, via a pump, the cooling fluid to the expandable positioning element (see col. 12, line 66-col. 13, line 48). Schaer also teaches introducing the cooling fluid into the interior of the expandable positioning element comprises pumping, via a pump (80), the cooling fluid to the expandable positioning element (see [0111]-[0112] and [0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791